Exhibit 10.2 INDEMNIFICATION AGREEMENT This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this 15th day of June, 2009 by and between CFS BANCORP, INC. (the “Company”), an Indiana corporation, and LAWRENCE T. TOOMBS (the “Indemnitee”), currently a resident of the State of Indiana, W I T N E S S E T H: WHEREAS, a shareholder derivative demand has been made on the Company by PL Capital, LLC and/or Mr. John Palmer as set forth in a letter to the Board of Directors dated March25, 2009 (the “Shareholder Demand”); and WHEREAS, the Board of Directors has determined it is in the best interests of the Company to create a committee consisting of three disinterested persons for the purpose of performing the duties and responsibilities under Indiana Code 23-1-32 (the “Special Committee”); and WHEREAS, the Board of Directors desires to appoint the Indemnitee to serve on the Special Committee; and WHEREAS, in recognition of the heightened scrutiny and responsibility associated with serving on the Special Committee, and as an inducement to the Indemnitee to so serve, the Board of Directors has determined that the Indemnitee should be provided with adequate assurances of indemnity as provided in this Agreement; and WHEREAS, the Indemnitee desires to serve on the Special Committee at the request of the Board of Directors of the Company subject to the Company’s execution of this Agreement; and WHEREAS, this Agreement is permitted under Indiana law, which is the corporate law governing the Company, as well as the Company’s Articles of Incorporation and has been approved by the Company’s Board of Directors. NOW, THEREFORE,in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Indemnitee, intending to be legally bound hereby, hereto agree as follows: 1.Certain
